Citation Nr: 1134195	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  06-34 346A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for Type II diabetes mellitus to include as secondary to herbicide exposure.

2.  Entitlement to service connection for erectile dysfunction to include as secondary to herbicide exposure.

3.  Entitlement to service connection for bilateral retinopathy to include as secondary to herbicide exposure.

4.  Entitlement to service connection for peripheral neuropathy of the upper extremities to include as secondary to herbicide exposure.

5.  Entitlement to service connection for peripheral neuropathy of the lower extremities to include as secondary to herbicide exposure.



REPRESENTATION

Appellant represented by:	West Virginia Division of Veterans Affairs


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to November 1970 and from November 1972 to November 1973. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision issued by the RO, which denied the Veteran's claims on appeal.  

In November 2009, the Board denied the Veteran's claims.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claim (Court).  In November 2010, the Court granted a Joint Motion to vacate the November 2009 decision and to remand the matter for further development.

The issues of Type II diabetes mellitus and bilateral retinopathy, both to include as secondary to herbicide exposure, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is not shown to have erectile dysfunction.

2.  The Veteran is not shown to have peripheral neuropathy.


CONCLUSION OF LAW

Erectile dysfunction and peripheral neuropathy of the upper and lower extremities were not incurred in or aggravated by military service, nor may service incurrence of these disabilities be presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Courts have been fulfilled by information provided to the Veteran by correspondence dated in August 2005, September 2006 and October 2009.  Those letters notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claim and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board also notes that 38 C.F.R. § 3.159 was recently revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

The Veteran's service treatment records (STRs) and service personnel records are associated with his claims file, and pertinent post-service treatment records have been secured.  The Board also finds that no additional development, as for medical opinions or examinations is necessary.  In Paralyzed Veterans of America, et. al., v. Secretary of Veterans Affairs, the United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that 38 C.F.R. § 3.159(c)(4)(i) requires that a claimant establish that he or she has suffered an event, injury, or disease in service in order to trigger VA's obligation to provide a VA medical examination or obtain a medical opinion.  In this case, because there is no credible evidence of current disability, an examination was not necessary.  38 C.F.R. § 3.159(c)(4).  Evidentiary development in this matter is complete to the extent possible.  The Veteran has not identified any other pertinent evidence that remains outstanding.  VA's duty to assist is met.

Laws and Regulations-Service Connection

The law provides that service connection may be granted to a veteran for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Also, certain chronic diseases, including organic diseases of the nervous system, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307.

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease (to include acute and subacute peripheral neuropathy which must be manifested within a year of the last exposure to an herbicide agent during service), the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307, 3.309(e). 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 3.313.

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a).  The VA General Counsel has determined that 38 C.F.R. § 3.313(a) requires that an individual must have actually been present within the boundaries of the Republic.  Specifically, the General Counsel has concluded that in order to establish qualifying service in Vietnam, a veteran must demonstrate actual duty or visitation in the Republic of Vietnam, and that service on a deep-water naval vessel in waters off the shore of the Republic of Vietnam, without proof of actual duty or visitation in the Republic of Vietnam, does not constitute service in the Republic of Vietnam. VAOPGCPREC 27-97.  As was noted above, the Federal Circuit has upheld this determination.  See Haas v. Peake, 525 F. 3d. 1168 (Fed. Cir. 2008).

Notwithstanding the foregoing presumptive provisions, the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, presumption is not the sole method for showing causation.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir.2007). In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009); Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir.2006).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-95.

Factual Background and Analysis

The Veteran essentially alleges that he has current erectile dysfunction and peripheral neuropathy of the upper and lower extremities that resulted from his periods of service, including as a result of his exposure to Agent Orange by virtue of time spent on land in Vietnam.  

Notwithstanding the validity of this contention, the Veteran's STRs, for both periods of service, and including his October 1973 service separation physical examination report, are silent for any complaints, findings, treatment, or diagnoses of erectile dysfunction or peripheral neuropathy.  Moreover, there is no post-service medical evidence of such disabilities.  His treatment records reflect no complaints, diagnosis or treatment for such disorders.  

Given its review of the record, the Board finds that service connection for erectile dysfunction, peripheral neuropathy of the upper extremities and peripheral neuropathy of the lower extremities is not warranted in this case.  

The law is clear, service connection for a disability on the basis of the merits of such claim is focused upon the existence of a current disability, which is not present in this case; the existence of the disease or injury in service, which has not been documented; and a relationship or nexus between the current disability and any injury or disease during service, which is not shown in this case.  Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Although the appellant is competent to provide evidence of visible symptoms, he is not competent to provide evidence that requires medical knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Inasmuch as there is no medical evidence to support the Veteran's contentions of current erectile dysfunction and peripheral neuropathy of the upper and lower extremities etiologically related to his period of service, there is no basis upon which to award service connection.  

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable regarding these issues on appeal because the preponderance of the evidence is against his claims in this regard.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, these issues on appeal are denied.


ORDER

Service connection for erectile dysfunction to include as secondary to herbicide exposure is denied.

Service connection for peripheral neuropathy of the upper extremities to include as secondary to herbicide exposure is denied.

Service connection for peripheral neuropathy of the lower extremities to include as secondary to herbicide exposure is denied.


REMAND

With regard to the claims for service connection for Type II diabetes mellitus and bilateral retinopathy, in the November 2010 Joint Motion, the parties agreed that in the November 2009 decision, the Board failed to give adequate reasons and bases to support its decision.  Specifically, the parties agreed that the Board failed to adequately explain the conclusion that the duty to assist had been satisfied.

In this case, it is not in dispute that the Veteran now has Type II diabetes mellitus and vision problems (variously diagnosed).  The Veteran alleges that his diabetes and retinopathy resulted from his exposure to Agent Orange by virtue of time spent on land in Vietnam.  

The Veteran's service personnel records show during his first period of service, he served in the U.S. Navy aboard the USS Dale from March 1969 to November 1970.  During his second period of service, he served aboard the USS Oriskany and the USS Rich from November 1972 to November 1973.  Specifically, service personnel records show that the Veteran received orders to travel to the USS Rich on November 14, 1972.  

He arrived at Subic Bay, the Philippines, on December 12, 1972.  He spent two days on the USS New Orleans before he transferred to the USS Oriskany on December 15, 1972.  

The Veteran alleges that he flew off the USS Oriskany on December 15th on a mail plane that landed in Da Nang, Vietnam, then returned by helicopter to the USS Rich on December 18th.  A Travel Voucher or Subvoucher notes that the Veteran departed the USS Oriskany on December 18, 1972 (not on Dec 15th as alleged by the Veteran).  He reported to the USS Rich later on December 18, 1972.

Given the contentions, in light of the points raised in the November 2010 Joint Motion, the Board finds that the RO should contact the United States Joint Services Records Research Center (JSRRC) (previously the U.S. Armed Services Center for Research of Unit Records) so as to obtain the deck logs/flight logs of the USS Oriskany for the month of December 1972 and to conduct further research in this regard, if possible. 

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2010), the need for additional evidence regarding his claims.  This letter should reflect all appropriate regulatory and legal guidance for de novo review.  See 38 C.F.R. § 3.159 (2010); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  The AMC/RO should review all the Veteran's lay statements and make a list of the claimed periods of in-country Vietnam service described therein, specifically to include the April 2009 statement describing the Veteran's departure from the USS Oriskany on December 15, 1972 aboard a mail plane that landed in Da Nang, Vietnam, with subsequent flight to the USS Rich on December 18, 1972.  It should also be noted that a Travel Voucher or Subvoucher notes that the Veteran departed the USS Oriskany on December 18, 1972 (not on Dec 15th as alleged by the Veteran).     

The list compiled by the RO should be provided to JSRRC.  Specifically, JSRRC should be requested to review the deck logs/flight logs of the USS Oriskany for the period between December 15-18, 1972 to determine if a mail plane departed from the USS Oriskany and arrived in Da Nang, Vietnam during that time.  Copies of all relevant deck logs and other relevant documents should be provided.  The JSRRC should also provided any relevant documentation demonstrating the location of the USS Oriskany and the USS Rich during that period of time.  Upon receipt of a response from JSRRC, the RO should determine whether the received materials corroborate the Veteran's claimed in-country Vietnam service.

3.  After completion of all indicated development, the Veteran's claims should be readjudicated in light of all the evidence of record.  If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond thereto.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


